                Case 2:19-cv-01983-JCC Document 64 Filed 08/20/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        THE PHOENIX INSURANCE COMPANY,                   CASE NO. C19-1983-JCC
10                            Plaintiff,                   MINUTE ORDER
11             v.

12        DIAMOND PLASTICS CORPORATION, et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulation and proposed order of
18   dismissal (Dkt. No. 63). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be
19   dismissed without a court order if there is a “stipulation of dismissal signed by all parties who
20   have appeared.” Here, all parties that have appeared stipulate that this action should be dismissed
21   with prejudice and without an award of costs or attorney fees to either party. (Dkt No. 63.) Thus,
22   under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. The Clerk is
23   directed to CLOSE this case.
24   //
25   //
26   //


     MINUTE ORDER
     C19-1983-JCC
     PAGE - 1
            Case 2:19-cv-01983-JCC Document 64 Filed 08/20/21 Page 2 of 2




 1        DATED this 20th day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1983-JCC
     PAGE - 2
